DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: upon further examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed work tool configured to perform a processing operation on a workpiece by driving a tool accessory in an oscillating manner, the work tool comprising: a housing; a cylindrical spindle supported by the housing so as to be rotatable around a driving axis, the driving axis defining an up-down direction of the work tool; a clamp shaft configured to be movable in the up-down direction relative to the spindle and having a shaft part and a head part, the shaft part extending coaxially with the spindle within the spindle, the head part being connected to a lower end of the shaft part; a biasing member configured to bias the clamp shaft upward relative to the spindle so as to apply to the clamp shaft a clamping force for clamping the tool accessory between the head part and a lower end portion of the spindle; an operation member configured to be turned around the driving axis by a user's external operation; a motion-converting mechanism configured to convert rotational motion around the driving axis into linear motion along the driving axis; and a pushing-down member disposed to be movable at least in the up-down direction relative to the spindle, wherein: the motion-converting mechanism is configured to move the pushing-down member in the up-down direction along with turning of the operation member around the driving axis, and the pushing-down member is configured to be moved downward so as to push the tool accessory downward when the operation member is turned in a first direction.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        /NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731